DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a valve or a filter to prevent gas from the exhaust flue entering the plasma chamber” as cited in claims 10, 14, and 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
the art to make and/or use the invention without undue experimentation.
Claims 10, 14, and 15 recite the limitation of “a valve or filter to prevent gas from the exhaust flue entering the plasma chamber”. The instant specification discloses that the plasms chamber may comprise a valve or filter to prevent combustion particulates passing into the plasma chamber (paragraph [0062]). However, the instant specification does not provide support for “a valve or filter to prevent gas from the exhaust flue entering the plasma chamber”. Therefore, the added material is not supported by the original disclosure. The applicants are required to cancel the new matter in the reply to this office action.

Claims 10-12, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a valve or filter to prevent combustion particulates passing into the plasma chamber, does not reasonably provide enablement for a valve or filter to prevent gas from the exhaust flue entering the plasma chamber. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
MPEP 2164.01 establishes the analysis required to determine whether the filed disclosure contains sufficient information regarding the subject matter of the claims as to one skilled in the art to make and use the claimed invention without undue experimentation. The factors to be considered to determine whether any necessary experimentation is undue, also known as The Wand factors, see In re Wands, 858 F. 2d 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
	Each of the claims 10, 14, and 15 requires “a valve or filter to prevent gas from the exhaust flue entering the plasma chamber”.  However, this subject matter is not adequately described in the specification in such a way to enable one having ordinary skill in the art to make and/or use the invention without undue experimentation.
	The instant specification discloses that the plasms chamber may comprise a valve or filter to prevent combustion particulates passing into the plasma chamber (paragraph [0062]). However, the instant specification does not provide support for “a valve or filter to prevent gas from the exhaust flue entering the plasma chamber”. It is known in the art that a filter traps/blocks particles from a gas stream while allowing gas components to pass therethrough. There is very little of teaching in prior art that a valve or filter could prevent gas from the exhaust flue entering the plasma chamber. The instant specification does not disclose what kind of valve or filter or how a valve or filter was positioned/provided to perform the function of preventing gas from the exhaust flue entering the plasma chamber.
	After analyzing the application with the above factors, the examiner concluded that there is no enabling disclosure regarding “a valve or filter to prevent gas entering the plasma chamber”. Therefore, the amount of direction provided by the inventor is not sufficient to allow one of ordinary skilled in the art to make or use the invention without undue experimentation. 
Due to the dependency of the parent claim, claims 11-12 are rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 14, and 15 recite the limitation of “a valve or filter to prevent gas from the exhaust flue entering the plasma chamber”. It is not clear what kind of valve or filter or how a valve or filter is positioned/provided to prevent gas from the exhaust flue entering the plasma chamber. Appropriate correction/clarification is required.
Claims 10, 14, and 15 recite new limitation of “prevent gas” at the end of the claims. Claims recite “ionizing gas” and “exhaust gas” in the middle of the claims. It is not clear if gas in “prevent gas” is the same as or different from gas in “ionizing gas” or “exhaust gas” . Appropriate correction/clarification is required.
Due to the dependency of the parent claim, claims 11-12 are rejected.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 8 are rejected under 35 U.S.C 102(a)(1) as  anticipated by or, in the alternative, under 35 U.S.C 103 as obvious over Okubo et al. (JP2004 245091A).  
Regarding claim 1, Okubo discloses a method for treating a gas comprising particulates (The exhaust gas treating device 1 collects particulate material contained in exhaust gas 9, see e.g. Title and Abstract of Okubo). The method comprising:
(1) directing a stream of gas (outside air 10, see e.g. Abstract and Fig. 1 of Okubo as shown below) towards a plasma source (plasma generating electrodes 6, see e.g. Abstract and Fig.1 of Okubo) to generate an ionized gas stream (radicals generated by non-thermal plasma, see e.g. p4 para01 of Okubo); and 
(2) directing the ionized gas stream towards (a plasma generating electrode 6 is arranged to join to an exhaust system 8 on the upstream side of a case body 2, see e.g. Abstract and Fig. 1 of Okubo) the gas comprising particulates (exhaust gas 9, see e.g. Abstract and Fig. 1 of Okubo).
Okubo is silent about converting a portion of the particulates into agglomerated particulates. However,  the system of Okubo and this instant application are substantially similar (see Fig. 1 of Okubo and Fig. 1 of the instant application) and the method are substantially similar (see rejection above). Therefore, the results should be same.  There is nothing in the instant application that indicates this result would not occur in the system of Okubo. 
Alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that a portion of the particulates would be converted agglomerated particulates because systems and method are similar and would have similar results.

    PNG
    media_image1.png
    437
    585
    media_image1.png
    Greyscale



Regarding claim 2, Okubo discloses the method of claim 1, wherein further comprises collecting the agglomerated particulates (the device collects particulates with the honeycomb filter 3, see e.g. Abstract and Fig. 1 of Okubo; since the agglomerated particulates are bigger than particulates, agglomerated particulates are also collected by the device).
Regarding claim 3, Okubo discloses the method of claim 1, wherein the stream of gas is a stream of air (air 10, see e.g. Abstract and Fig. 1 of Okubo).
Regarding claim 4, Okubo discloses the method of claim 1, wherein the gas comprising particulates is an exhaust gas stream (exhaust gas 9, see e.g. Abstract and Fig. 1 of Okubo).
Regarding claim 5, Okubo discloses the method of claim 4, wherein the exhaust gas is formed in the combustion of diesel (exhaust gas 9 is discharged from a diesel engine of an automobile, see e.g. p3 para17 of Okubo).
Regarding claims 6 and 7, Okubo discloses the method of claim 1, wherein the plasma source is a dielectric barrier discharge reactor (The electrode 6 may be barriered by a dielectric, see e.g. p4 para02 of Okubo).
Regarding claim 8, Okubo discloses the method of claim 1, wherein the plasma source is a non-thermal plasma source (the electrode 6 can generate non-thermal plasma, see e.g. Abstract of Okubo).

Claim Rejections - 35 USC § 103
.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 USC 103 as being un-patentable over Okubo et al. (JP2004 245091A) as applied to claim 1 above.
Regarding claim 9, Okubo discloses the method of claim 1. The system of Okubo and this instant application are substantially similar (see Fig. 1 of Okubo and Fig. 1 of the instant application) and the method are substantially similar as discussed in claim 1. Thus, fine particulates (PM2.5) should be reduced. However, Okubo does not explicitly disclose wherein the proportion of fine particulates (PM2.5) in the gas comprising particulates is reduced by at least 10%. 
Instant spec discloses that the amount of ionized atoms in the air stream controls how many fine particulates agglomerate (see e.g. para0007 and para0035 of this instant application).
Okubo teaches that the ionized atoms in the air streams controls how many unwanted molecules can be removed from the system (see e.g. p4 para01 of Okubo). The amount of ionized atoms would be a function of the air flow rate into the reactor (see e.g. p4 para03 of Okubo) and the power delivered to the reactor (see e.g. p4 para05 of Okubo). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to adjust the flow rate and power of the reactor to get the desired amount of ions in the air stream necessary to remove unwanted molecules. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). 
Furthermore, it would have obvious to a person having ordinary skill in the art at the time of filling that the amount of fine particulates agglomerated would also be adjusted when controlling the amount of ionized atoms in Okubo.
Response to Arguments
Due to the applicant’s amendments, claim objections and rejections under 112 in the previous office action are withdrawn.
In response to the argument that Okubo does not teach “directing the ionized gas stream toward the gas comprising particulates” (pages 5-7 of REMARKS), it should be noted that Okubo teaches to generate ionic radicals in the gas stream by non-thermal plasma and to merge the ionized gas stream with the exhaust gas 9 comprising particulate matter (Figure 1, pages 3-4), reading on “directing the ionized gas stream toward the gas comprising particulates”. 
Since Okubo teaches a method comprising substantially the same  or similar steps as claimed, it must have the same or similar outcome (e.g. to convert a portion of the particulates into agglomerated particulates, resulting in increasing the size of the particulates) unless some limitations are not claimed. Therefore, Okubo teaches the limitations in claim 1 and the rejection will be maintained.
The applicants also alleged that Okubo does not teach a method of increasing the size of particulates because Okubo describes that the collection efficiency of the particulate matter in the exhaust reduces when the cell density of the honey-comb filter is less than 15 cell/cm2 , hence impeding regeneration of the filter (pages 6-7 of REMAAKS), it should be noted that Okubo points out that utilizing honeycomb with lower cell density could cause some problems and the reference specifically teaches to utilize honeycomb with higher cell density to prevent such problems. Therefore, the teaching of Okubo would not impede the desired results.   
Applicant’s arguments with respect to independent claims 10 and 14 have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-12, and 14-15 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795